DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification describes “a shell that contains a metallic material that is less reactive than chromium. For example, the shell may include a metallic material (e.g., a metal or a metal alloy) that has a chromium content that is less than the chromium content of the core)” [0033]. The specification as originally-filed does not describe a shell with chromium in it. Application 16/372018, which has the same applicant and five common inventors, provides evidence that Applicant interprets “lesser chromium content than the core” to include no chromium, since Claim 3 in the ‘018 application includes the limitation “wherein the second metallic material is substantially free of chromium” and Claim 1 from which Claim 3 depends recites the limitation “a second chromium content that is less than the first chromium content.” Furthermore, both the 16/372018 specification at [0025] and the present specification at [0024] define “substantially free” as either no more than an insignificant trace amount and also completely free [0024]. Therefore, the evidence shows that the present application as originally-filed does not describe the subject matter of a “shell formed with a first chromium content and the core formed with a second chromium content, the second chromium content greater than the first chromium content,” since the evidence shows that originally filed description “lesser chromium content than the core” can mean no chromium at all, and a list of metals for the shell in the specification describes the shell as including metallic material other than chromium [0033].
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the shell formed with a first chromium content and the core formed with a second chromium content, the second chromium content greater than the first chromium content.” Applicant’s specification describes “a shell that contains a metallic material that is less reactive than chromium. For example, the shell may include a metallic material (e.g., a metal or a metal alloy) that has a chromium content that is less than the chromium content of the core)” [0033]. Application 16/372018, which has the same applicant and five common inventors, provides evidence that Applicant interprets “lesser chromium content than the core” to include no chromium, since Claim 3 in the ‘018 application includes the limitation “wherein the second metallic material is substantially free of chromium” and Claim 1 from which Claim 3 depends recites the limitation “a second chromium content that is less than the first chromium content.” Furthermore, both the 16/372018 specification at [0025] and the present specification at [0024] define “substantially free” as either no more than an insignificant trace amount and also completely free [0024]. Examiner considers the limitation to include no more than a trace amount of chromium, but given evidence of Applicant’s interpretation of “lesser chromium content” to include none, it is not clear whether the limitation “a first chromium content” must be interpreted to require any.
Claim 1 recites the limitation “the shell formed with a first chromium content and the core formed with a second chromium content, the second chromium content greater than the first chromium content.” The limitation is indefinite, because it is not clear how “chromium content” must be interpreted, whether, for example, as concentration, or as total content. For example, a core with a thin shell formed including chromium in the same concentration as the core would have lesser content by virtue of a shell having less volume than the core (core: 4/3pi * R1 * concentration; shell: 4/3pi*(R2-R1)). Examiner will consider a core to have greater content than a shell, whether the concentration of chromium is higher in the core or whether the total content in the core is greater than the total volume of the shell. 
Claims 2-14 are rejected as depending from rejected Claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of copending Application No. 16/372018 in view of Tundermann et al. (US 3,709,439). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims require either identical or obviously similar components, including the relative content of chromium in core and shell (Claim 2). Applicant’s claimed “first chromium content and the core formed with a second chromium content, the second chromium content greater than the first chromium content” should be interpreted to include no chromium in the shell and chromium in the core, as evidenced by Claim 3 of ‘018 application and definition of “substantially free.”
In addition, ‘018 fails to recite that the microparticle is a flake. Tundermann et al. (US’439) teach pigments for ink, and suggest that metal particles include flakes (Abstract; col. 1, lines 11-14). Such flakes include chromium alloys (col. 1, lines 4-7). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the aerosol ink of ‘018 by including metallic microparticle flakes, because US’439 suggests that metallic flakes were conventional in the prior art and were used for inks.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of copending Application No. 16/372018 in view of Tundermann et al. (US 3,709,439) and Kowalski et al. (US 2006/0159838). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims require either identical or obviously similar components.
In addition, ‘018 fails to recite that the microparticle is a flake. Tundermann et al. (US’439) teach pigments for ink, and suggest that metal particles include flakes (Abstract; col. 1, lines 11-14). Such flakes include chromium alloys (col. 1, lines 4-7). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the aerosol ink of ‘018 by reciting metallic microparticle flakes, because US’439 suggests that metallic flakes were conventional in the prior art and were used for inks.
Kowalski et al. (US’838) teach an analogous ink, including metallic microparticles (e.g. chromium, [0011] -- and further suggests including in the ink a free radical scavenger, including a carboxylic acid or hydrazine (Table 1), as a reducing agent to reduce any oxides to an elemental metal [0089]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the aerosol ink of ‘018 with a free radical scavenger by reciting a hydrazine reducing agent, because US’439 suggests including the free radical scavenger hydrazine as a specific reducing agent in an ink including metal particles in order to reduce any oxides to an elemental metal, which would be expected to prevent oxidation. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chretien et al. (US 2009/0301344).
Regarding Claim 1, Chretien et al. (US’344) teach an ink capable of being applied as an aerosol comprising: a plurality of chromium-containing metallic microparticles (Applicant uses the term “microparticle” to include “nanoparticles,” see presently presented Claim 9) dispersed in a solvent system [0034] (Claims 1, 4), wherein the chromium-containing metallic microparticles comprise elemental chromium mixed with at least one alloying element (Claim 4 teaches alloys of metals), the alloying element including at least one metal forming an alloy of chromium (Claim 4; [0031]), wherein the solvent system includes a first solvent and a second solvent [0063], a surface tension of the first solvent higher than a surface tension of the second solvent (e.g. water and other solvent [0055-0056, 0063]), the metallic microparticles including a shape in the form of a sphere [0037], the metallic microparticles including a core and a shell (Claim 3). US’344 fails to teach a specific combination of core and shell, where both the shell and the core have a chromium content and the shell is formed with a first chromium content and the core formed with a second chromium content, the second chromium content greater than the first chromium content. However, it would have been obvious to a person of ordinary skill the art to form a core and a shell with the recited relative amounts of chromium for at least two reasons. First, since US’344 teaches that the first metal material of the core and the second metal material of the shell can be independently selected from a group which includes chromium and alloys, it would have been obvious to independently select chromium for both. In this case, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the particles by choosing an alloy with more chromium in the core and more of another metal in the shell as a mere design choice to provide core and shell each with its own properties. Second, it would have been obvious that if in the process for making a core-shell particle chromium alloy were chosen for the and a different metal alloy were chosen for the shell, independently as taught, there would be at least some small contamination of the shell by the chromium content of the core such that the limitation would be met.
Regarding Claim 2, US’344 teaches a viscosity of about 1 cP to about 100 cP, including 5-12 cP [0062].
Regarding Claim 3, US’344 suggests a low vapor pressure solvent for prolonging the work life of a composition [0059] and a high vapor pressure solvent for rapid drying [0060]. Additionally, US’344 teaches a mixture of two or more solvents [0055]. US’344 fail to teach a combination of solvents with different vapor pressures. However, because it teaches benefits of both a low vapor pressure solvent and a high vapor pressure solvent, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a mixture of two or more solvents where one has a higher vapor pressure than the other in order to optimize rapid drying and work life.
Regarding Claim 4, the first solvent comprises an-2-Response to Office Action dated April 1, 2022 alcohol-based solvent (diethylene glycol butyl ether, tri(ethylene glycol) dimethyl ether [0056, 0059]) capable of decreasing oxygen content within the aerosol ink to inhibit oxidation of the chromium-containing metallic microparticles, wherein the alcohol-based solvent includes a first moiety and a second moiety, the first moiety an alcohol moiety and the second moiety an ether moiety, the ether moiety capable of inhibiting oxidation .
Regarding Claim 5, US’344 fails to teach a specific ratio of solvents. However, it suggests a mixture of solvents [0055], evidences that the selection of solvents influences vapor pressure and melting point [0057-0060, 0063]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the aerosol ink composition of US’344 by mixing solvents in the recited ratio to achieve desirable properties through routine optimization. Moreover, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claims 8-9, the metallic particles are chromium-containing metallic microparticles/nanoparticles with a dimension of no more than 1000, including no more than 100 nm [0035,0043, 0048].
Regarding Claim 10, US’344 teaches a concentration of particles in the ink in an amount of 1-50%, including 5-25% [0061].
Regarding Claim 11, US’344 teaches that a solvent may be included to increase shelf life and stability of the metallic microparticle [0068, 0053] and in addition teaches solvents/ dispersants, which can provide both shelf life and stability, since they shorten or lengthen rate of evaporation [0051, 0059-0060], and surfactants which stabilize particles [0053, 0068], and other stabilizers [0053].
Regarding Claim 12, US’344 teaches additives including solvents/ dispersants, which can provide both shelf life and stability, since they shorten or lengthen rate of evaporation [0051, 0059-0060] , dispersing agents [0068], surfactants [0053, 0068], and other stabilizers [0053].
Regarding Claims 13-14, US’344 teaches a reducing agent (Claim 7; [0030,0033,0043, 0046]). US’344 fails to teach a reducing agent which is a radical scavenger outside of the background section. However, in its background section, US’344 teaches other reduction agents besides those which US’344 chooses as “ecological-friendly” reducing agents [0025], including ascorbic acid as both a reducing agent and an antioxidant to reduce a metal precursor (copper} and to prevent oxidation to nanoparticles [0012]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the ink composition of US’344 by using a reducing agent such as ascorbic acid (inherently a radical scavenger), known in the prior art as a reducing agent and antioxidant used in association with nanoparticles.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chretien et al. (US 2009/0301344) in view of Liu et al. (US 2014/0312284).
Regarding Claim 6, US’344 teaches that a solvent can include terpineol [0059], but fails to teach specifically alpha terpineol. Liu et al. (US’284) teaches an analogous ink composition, including metallic nanoparticles in a solvent, and suggests as a solvent terpineols, including alpha-terpineol [0041-0042, 0044]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the ink composition of US’344 with an alpha-terpineol solvent, because US’344 teaches terpineol as a solvent, and US’284 suggests an alpha-terpineol solvent for an analogous ink composition.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chretien et al. (US 2009/0301344) in view of Delrot et al. (US 2017/0028626).
Regarding Claim 7, US’344 fails to teach a specific range of Ohnesorge number. However, the Ohnesorge number (Oh=η/√lρσ=Viscosity/√ inertia.surfacetension) is itself a known dimensionless correlation between variables known to be significant to ink printing where “l” is a characteristic length, typically nozzle diameter. Since the correlation is a correlation for ink printing and takes into account rheological properties of an ink and a nozzle diameter, the number itself suggests the obviousness of optimizing the value to within the recited range in order to achieve a desirable ink. In addition, although US’344 fails to teach a specific range of Ohnesorge number, Delrot et al. (US’626) teach an ink composition applied by ink jet (i.e. as an aerosol) and suggests an Oh number in the range of 0.01-1, which significantly overlaps that of Applicant’s claimed ink composition, and also permits single-droplet generation [0039]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the ink composition of US’344 with an Oh number within the recited range through routine optimization.
Response to Arguments
Applicant's arguments filed 01 June 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the claim amendment submitted 1 June 2022 overcomes the previous rejection of Claims 1-14 under 35 USC 112(b), the claim amendment raises additional issues under both 35 USC 112(a) and 35 USC 112(b) as addressed in this Office Action.
Applicant does not argue against the double patenting rejection, which is therefore maintained herein.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712